              Case 1:17-cv-05374-SHS Document 146-1 Filed 10/21/20 Page 1 of 5


Lekomtsev v. City of New York, Slip Copy (2020)




                                                              defendants.
               2020 WL 5878258
  Only the Westlaw citation is currently available.
   United States District Court, E.D. New York.

             Viktor LEKOMTSEV, Plaintiff,
                            v.                                                    BACKGROUND
        CITY OF NEW YORK, Nicholas Brush,
  Individually, Kenneth Rice, Individually, Theresa
    Tobin, Individually, Nikia Diggs, Individually,
     Salvatore Greco, Individually, Visar Selmaj,
 Individually, and John and Jane Doe 1 through 10,            I. Plaintiff’s Arrest
 Individually, (the names John and Jane Doe being             Plaintiff alleges that he was arrested on May 16, 2015,
      fictitious, as the true names are presently             shortly after NYPD officers approached him when he was
                unknown), Defendants.                         sitting in a parked car on a highway service road. First
                                                              Amended Complaint (“FAC”) ¶¶ 12, 24. Plaintiff states
                 16-cv-4530 (RPK) (ST)                        that he told the officers that he had parked there because
                           |                                  he was feeling unwell. Id. ¶ 15. Officers administered a
                  Signed 10/02/2020                           breathalyzer test (which plaintiff passed), handcuffed
                                                              plaintiff, and searched the parked car. Id. ¶¶ 17-21.
                                                              During the search, according to plaintiff, officers
Attorneys and Law Firms
                                                              recovered from plaintiff’s car a lawfully possessed knife,
Brett H. Klein, Brett H. Klein, Esq. PLLC, New York,          which plaintiff kept in his car for use in fishing. Id. ¶¶
NY, for Plaintiff.                                            21-23. After finding the knife, the officers placed plaintiff
                                                              in a police car and drove him to the NYPD’s 60th
Melanie Mary Speight, New York City Law Department,           Precinct, where plaintiff was detained for about three
New York, NY, for Defendants.                                 hours before being released. Id. ¶¶ 24-25. Plaintiff was
                                                              issued a summons for unlawfully possessing a knife with
                                                              a blade longer than four inches. Id. ¶ 25; see Mem. of
                                                              Law in Supp. of Pl.’s Mot. for Sanctions (“Pl.’s Mem.”)1
                                                              (Dkt. #46) (citing Klein Decl. Ex. 3 (Dkt. #47)).
                                                              Eventually, that charge was dismissed. FAC ¶ 28.



           MEMORANDUM AND ORDER

                                                              II. Plaintiff’s Lawsuit
RACHEL P. KOVNER, United States District Judge:               Plaintiff filed this lawsuit on August 12, 2016. See
                                                              Complaint (Dkt. #1). His original complaint named as
*1 Plaintiff Viktor Lekomtsev was arrested and issued a       defendants the City, NYPD Officer Nicholas Brush, and
summons for unlawfully possessing a knife with a blade        several then-unidentified police officers. Ibid. Seven
longer than four inches. When the charges against             months later, plaintiff amended his complaint to add
plaintiff were dismissed, plaintiff sued the City of New      additional named officers as defendants. See generally
York (“the City”) and six officers in the New York Police     FAC. Plaintiff raises various federal claims against a
Department (“NYPD”): Nicholas Brush, Kenneth Rice,            number of the officer-defendants, including false
Theresa Tobin, Nikia Diggs, Salvatore Greco, Visar            arrest—a claim that turns in part on whether officers had
Selmaj. Three years into the ensuing litigation, defense      probable cause to arrest plaintiff, see Hernandez v. United
counsel discovered that the NYPD had destroyed the            States, 939 F.3d 191, 199 (2d Cir. 2019). FAC ¶¶ 43-46.
knife because counsel had failed to put into place a          Plaintiff also includes in his complaint a claim that
litigation hold. Plaintiff now seeks spoliation sanctions.    Officer Brush violated his right to a fair trial because he
For the reasons that follow, I grant plaintiff’s motion for   “created and manufactured false evidence when he falsely
spoliation sanctions against the City but deny plaintiff’s    swore that plaintiff unlawfully possessed a knife and
motion for spoliation sanctions against the individual
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      1
               Case 1:17-cv-05374-SHS Document 146-1 Filed 10/21/20 Page 2 of 5


Lekomtsev v. City of New York, Slip Copy (2020)



forwarded this information to Kings County Criminal                 NYPD. Ibid.
Court.” FAC ¶ 27; see id. ¶¶ 54-57. In addition, plaintiff
argues that the City is liable for constitutional violations        Plaintiff filed a motion arguing that defendants spoliated
because municipal policies and practices led to plaintiff’s         evidence by destroying the knife. See generally Pl.’s
false arrest and the denial of plaintiff’s right to a fair trial,   Mem. (Dkt. #46). In a declaration submitted in support of
among other claims. Id. at ¶¶ 67-76. The complaint                  his motion, plaintiff offered testimony suggesting that the
includes various state law claims against the City and the          knife would have been evidence favorable to him in this
individual defendants, including claims for false arrest            lawsuit. Lekomtsev Dec. (Dkt. #48). Although plaintiff
under state law. Id. at ¶¶ 77-112.                                  “never measured” the knife, he stated that the knife’s
                                                                    blade “was not long” and that he “believe[d] it was not
*2 On January 4, 2017, an attorney representing all                 greater than four inches in length.” Id. ¶ 5.
named defendants emailed a preservation-of-evidence
notice to the NYPD’s Executive Director of Civil
Litigation. Klein Decl. Ex. 5 (Dkt. #47). The notice
requested that the NYPD preserve the knife seized from
plaintiff’s car, ibid., which Officer Brush had provided to
NYPD’s property clerk as arrest evidence on the day of
plaintiff’s arrest, Klein Decl. Ex. 3 (Dkt. #47) (voucher                                 DISCUSSION
for knife). According to defendants, the notice was never
                                                                    Plaintiff argues that defendants engaged in spoliation by
received because it had been inadvertently sent to an
                                                                    destroying the knife that supplied the basis for plaintiff’s
inactive email address. Klein Decl. Ex. 5 (Dkt. #47). The
                                                                    contested arrest. Spoliation is the “destruction or
knife was destroyed by the NYPD on November 18,
                                                                    significant alteration of evidence, or failure to preserve
2017. Klein Decl. Ex. 3, at 1 (Dkt. #47).
                                                                    property for another’s use as evidence in pending or
                                                                    reasonably foreseeable litigation.” In re Terrorist
Plaintiff deposed Officer Brush on February 5, 2018.
                                                                    Bombings of U.S. Embassies in E. Africa, 552 F.3d 93,
Klein Decl. Ex. 4 (Dkt. #47). Officer Brush testified that
                                                                    148 (2d Cir. 2008) (quotations omitted). To obtain
officers had arrested plaintiff because they believed he
                                                                    sanctions for spoliation, a party must establish by a
unlawfully possessed a gravity knife. Klein Reply Decl.
                                                                    preponderance of the evidence that (i) the party having
Ex. 1 at Tr. 30:20-31:13 (Dkt. #51). Back at the precinct,
                                                                    control over the evidence had an obligation to preserve it
however, officers allegedly determined that plaintiff’s
                                                                    at the time it was destroyed; (ii) the evidence was
knife was not a gravity knife. Id. at Tr. 51:5-8. Officer
                                                                    destroyed with a culpable state of mind; and (iii) the
Brush testified that he then decided to measure the knife
                                                                    destroyed evidence was relevant to the party’s claim or
to determine whether it was unlawfully longer than four
                                                                    defense such that a reasonable trier of fact could find that
inches. Klein Decl. Ex. 4 at Tr. 34:15-24. According to
                                                                    it would support that claim or defense. Klipsch Grp., Inc.
Officer Brush, he “look[ed] up on [his personal cell]
                                                                    v. ePRO ECommerce Ltd., 880 F.3d 620, 628 (2d Cir.
phone what the size of the phone was,” and then
                                                                    2018) (internal quotation marks omitted). As explained
measured the knife against his cell phone because he
                                                                    below, I find that plaintiff has established that the City
could not locate a ruler. Id. at Tr. 35:19-25.
                                                                    (but not the individual defendants) engaged in spoliation.
                                                                    I will instruct jurors that in considering claims against the
                                                                    City, they may infer (but are not required to infer) that the
                                                                    destroyed evidence would have been favorable to
                                                                    plaintiff. I will also award plaintiff the reasonable costs
III. The Discovery of the Alleged Spoliation                        and attorneys’ fees associated with bringing his sanctions
On July 11, 2019, defense counsel sent a letter to                  motion, upon an application from plaintiff setting out
plaintiff’s counsel explaining that defense counsel had             those costs and fees.
“unintentional[ly] fail[ed] to preserve the knife.” Klein
Decl. Ex. 5 (Dkt. #47). According to the letter, counsel
had discovered the knife was destroyed when she
attempted to retrieve it for an evidence inspection. Ibid.
Counsel stated that she “immediately attempted to
                                                                    I. Plaintiff Has Established that the City Spoliated
investigate how the evidence was not maintained in light
                                                                    Evidence
of the previously submitted preservation notice.” Ibid.
Through that investigation, counsel allegedly realized that
her 2017 preservation notice had not been received by the
                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          2
              Case 1:17-cv-05374-SHS Document 146-1 Filed 10/21/20 Page 3 of 5


Lekomtsev v. City of New York, Slip Copy (2020)



   A. Plaintiff Has Shown that the City Had an
   Obligation to Preserve the Destroyed Knife, but Has
   Not Made Such a Showing for the Individual
   Defendants
*3 Plaintiff has shown that the City, which had control
over plaintiff’s knife, had an obligation to preserve the         B. The City Destroyed the Knife with a Culpable
knife at the time it was destroyed. See ibid. A party has an      State of Mind
obligation to preserve evidence within its control that        Plaintiff has also shown that the City destroyed the knife
attaches when the party knows, or reasonably should            with a culpable state of mind. Klipsch Grp., Inc., 880 F.3d
know, that the evidence is relevant to litigation or may be    at 628. A party has a culpable state of mind when it
relevant to future litigation. Fujitsu Ltd. v. Federal Exp.    destroys evidence knowingly or negligently. Residential
Corp., 247 F.3d 423, 436 (2d Cir. 2001); see Klipsch           Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 108
Grp., Inc., 880 F.3d at 628 (noting that the party must        (2d Cir. 2002). In the discovery context, negligence is a
have control over the relevant evidence). This obligation      “failure to conform to the standard of what a party must
requires a litigant to “take affirmative steps to prevent      do to meet its obligation to participate meaningfully and
inadvertent spoliation.” Skyline Steel, LLC v. PilePro,        fairly in the discovery phase of a judicial proceeding.” In
LLC, 101 F. Supp. 3d 394, 408 (S.D.N.Y. 2015). These           re Pfizer Inc. Sec. Litig., 288 F.R.D. 297, 314 (S.D.N.Y.
steps include identifying “all sources of potentially          2013) (quoting Harkabi v. SanDisk Corp., 275 F.R.D.
relevant evidence and implement[ing] a ‘litigation hold’       414, 418-19 (S.D.N.Y. 2010)). Courts in this Circuit have
suspending any routine document destruction or other           concluded that “once the duty to preserve attaches, any
processes involved in the ordinary course of business that     destruction is, at a minimum, negligent.” Congregation
might result in the destruction of potentially relevant        Rabbinical Coll. of Tartikov, Inc. v. Vill. of Pomona, 138
evidence.” Ibid. There is no dispute that at the time that     F. Supp. 3d 352, 388-89 (S.D.N.Y. 2015) (quoting
plaintiff’s knife was destroyed, the City had an obligation    Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 220
to preserve the knife, because the knife was within the        (S.D.N.Y. 2003)); see, e.g., Hawley v. Mphasis Corp.,
City’s control and is relevant to the instant civil lawsuit    302 F.R.D. 37, 49 (S.D.N.Y. 2014) (same). Plaintiff has
challenging plaintiff’s arrest and detention. Mem. of Law      demonstrated by a preponderance of the evidence that the
in Opp’n. to Pl.’s Mot. for Sanctions (“Opp’n Mem.”) at 3      City acted negligently, because the City destroyed the
(Dkt. #49) (City’s concession).                                knife after plaintiff’s civil lawsuit had begun and a duty of
                                                               preservation attached. See Congregation Rabbinical Coll.
In contrast, plaintiff has not demonstrated that the           of Tartikov, Inc., 138 F. Supp. 3d at 388-89. While the
officer-defendants in this case had a duty to ensure the       City suggests that it was not negligent because it acted in
preservation of plaintiff’s knife after Officer Brush turned   good faith, Opp’n Mem. 3-4 (Dkt. #49), a “good faith
over the knife to the NYPD property clerk on the day of        explanation” for negligence “does not absolve a party of
plaintiff’s arrest. Spoliation occurs when a party “having     its culpability,” Hawley, 302 F.R.D. at 49 (citing Mastr
control over” evidence fails to preserve it. Klipsch Grp.,     Adjustable Rate Mortgages Trust 2006-OA2 v. UBS Real
Inc., 880 F.3d at 628. A party does not engage in              Estate Sec. Inc., 295 F.R.D. 77, 85 (S.D.N.Y. 2013)). Nor
spoliation when the party “did not have ‘any control over’     does the City’s argument that the destruction of the knife
” the relevant evidence, “any duty to maintain” that           was a “singular fluke,” Opp’n Mem. 4 (Dkt. #49),
evidence, and was not “in any way involved in the failure      establish that the destruction was non-negligent.
to preserve” that evidence. Deanda v. Hicks, 137 F. Supp.
3d 543, 556 (S.D.N.Y. 2015) (collecting cases) (citations
omitted); see, e.g., Creighton v. City of New York, No. 12
CIV. 7454 (PGG), 2017 WL 636415, at *16 (S.D.N.Y.
Feb. 14, 2017). Plaintiff has made no argument as to why
                                                                  C. The Destroyed Knife Was Relevant to Plaintiff’s
the individual officer defendants had control over
                                                                  Claims
plaintiff’s knife after the knife was turned over to the
                                                               *4 Plaintiff has also established that the destroyed
NYPD’s property clerk. Nor has he established that the
                                                               evidence was “relevant” to plaintiff’s claim in the special
individual officers had a duty to maintain the knife after
                                                               sense bearing on spoliation: “that a reasonable trier of fact
that point or that the individual defendants were in any
                                                               could find” the spoliated evidence “would support”
way involved in the knife’s destruction. Under these
                                                               plaintiff’s claims. Klipsch Grp., Inc., 880 F.3d at 628.
circumstances, I do not find that the individual defendants
                                                               When evidence has been destroyed negligently, as here,
had a duty to preserve the knife at the time that it was
                                                               the moving party must “adduce sufficient evidence from
destroyed.
                                                               which a reasonable trier of fact could infer that ‘the

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      3
              Case 1:17-cv-05374-SHS Document 146-1 Filed 10/21/20 Page 4 of 5


Lekomtsev v. City of New York, Slip Copy (2020)



destroyed evidence would have been of the nature alleged        in spoliation, place the risk of an erroneous judgment on
by the party affected by its destruction,’ ” Residential        the party who wrongfully created the risk, and restore the
Funding Corp., 306 F.3d at 109 (citation, brackets, and         prejudiced party to the position he would have been in
bracketed text omitted)—that is, would have been                absent the wrongful destruction of evidence. Ibid.
“favorable to the movant.” Zubulake, 229 F.R.D. at 221;         Applying these principles, I will instruct jurors that in
see Curcio v. Roosevelt Union Free Sch. Dist., 283 F.R.D.       considering the claims against the City, they may
102, 112 (E.D.N.Y. 2012). The Second Circuit has                infer—but are not required to infer—that the destroyed
explained that in applying this standard, courts must not       knife would have been favorable evidence to plaintiff.
“hold the prejudiced party to too strict a standard of proof    That permissive charge “punish[es the City] for its
regarding the likely contents of the destroyed or               culpable destruction of evidence” and “restor[es] the
unavailable evidence.” Residential Funding Corp., 306           ‘prejudiced party to the same position ... that it would
F.3d at 109 (brackets omitted). “[T]he level of proof that      have held if there had been no spoliation.’ ” Henkel Corp.
will suffice to support an inference in favor of the            v. Polyglass USA, Inc., 194 F.R.D. 454, 457 (E.D.N.Y.
innocent party” is “less than the amount that would             2000) (quoting Turner v. Hudson Transit Lines, Inc., 142
suffice to survive summary judgment on that issue.”             F.R.D. 68, 74 (S.D.N.Y. 1991)). Because jurors will see
Kronisch v. United States, 150 F.3d 112, 128 (2d Cir.           and hear other evidence bearing on the length of the
1998). Here, plaintiff has put forward evidence from            seized knife, likely including testimony of Officer Brush
which a reasonable trier of fact could infer that the           and plaintiff, they will be appropriately equipped to
destroyed knife would support some of plaintiff’s claims,       determine what inference, if any, they should draw from
including the claims that require plaintiff to show that his    the spoliation. Cf. Ciacciarella v. Bronko, No.
arrest was not supported by probable cause that plaintiff       3:07-cv-1241 (MRK), 2009 WL 4878723, at *3 (D. Conn.
possessed an unlawfully long knife. A reasonable trier of       Dec. 11, 2009). I will also direct the City to pay plaintiff’s
fact could draw the inference that the destroyed knife          reasonable attorneys’ fees and costs associated with filing
would have been evidence favorable to plaintiff on those        his motion for sanctions, to make plaintiff “whole for the
elements if the trier of fact credited plaintiff’s statements   costs he has incurred as a result of [the City’s]
that the knife was “not long” and gave credence to              spoliation.” Taylor v. City of New York, 293 F.R.D. 601,
plaintiff’s belief that the knife was “not greater than four    616 (S.D.N.Y. 2013). To effectuate that award, plaintiff’s
inches in length.” Lekomtsev Dec. ¶ 5 (Dkt. #48).               counsel is directed to submit a fee application, with a
Accordingly, plaintiff has made the showing of relevance        copy to the City’s counsel.
required to seek spoliation sanctions against the City. See
Klipsch Grp., Inc., 880 F.3d at 628.




                                                                                        CONCLUSION
   D. Plaintiff Is Entitled to an Adverse-Inference
   Instruction and Reasonable Fees and Costs                    Plaintiff’s motion is granted in part. I will give the jury an
I intend to give the jury an adverse-inference instruction      adverse-inference instruction and award reasonable costs
for claims against the City and to direct the City to pay       and fees against the City. Plaintiff’s motion is denied
plaintiff the reasonable fees and costs associated with his     insofar as it seeks sanctions against the individual
spoliation motion. Once a party establishes that spoliation     defendants.
has occurred, the trial judge has “wide discretion” to
determine the appropriate sanction. Reilly v. Natwest           SO ORDERED.
Markets Grp. Inc., 181 F.3d 253, 267 (2d Cir. 1999).
Sanctions must be “assessed on a case-by-case basis,”
Fujitsu Ltd., 247 F.3d at 436, and “should be molded to         All Citations
serve the prophylactic, punitive, and remedial rationales
                                                                Slip Copy, 2020 WL 5878258
underlying the spoliation doctrine,” West v. Goodyear
Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999).
That is, any sanction should deter parties from engaging
End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
            Case 1:17-cv-05374-SHS Document 146-1 Filed 10/21/20 Page 5 of 5


Lekomtsev v. City of New York, Slip Copy (2020)




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.   5
